Exhibit 10.16

AMENDMENT NO. 1

TO THE

2007 PTS HOLDINGS CORP.

STOCK INCENTIVE PLAN

THIS AMENDMENT NO. 1 to the 2007 PTS Holdings Corp. Stock Incentive Plan (the
“Plan”) is executed by PTS Holdings Corp. (the “Company”) as of the date set
forth below.

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan to foster the long-term growth and
performance of the Company;

WHEREAS, the Company’s Board of Directors (the “Board”) desires to amend the
Plan to increase the number of shares of common stock of the Company available
for issuance under the Plan and to set aside a portion of such shares
specifically for the grant of restricted stock units under the Plan; and

WHEREAS, the Board reserved the right, pursuant to Section 13 of the Plan, to
make certain amendments thereto.

NOW, THEREFORE, pursuant to Section 13 of the Plan, and effective as of the date
hereof, the Board hereby amends the Plan as follows:

 

  1. The first sentence of Section 3 of the Plan is hereby amended in its
entirety as follows:

 

     “Subject to Section 9, the total number of Shares which may be issued under
the Plan is 81,407, of which 3,882 Shares are specifically set aside for the
grant of restricted stock units hereunder.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PTS HOLDINGS CORP., by its duly authorized officer, has
caused this Amendment No. 1 to the 2007 PTS Holdings Corp. Stock Incentive Plan
to be signed this 8th day of September, 2010.

 

PTS HOLDINGS CORP.

By:

  /s/ Michael Dal Bello    

Its:

     

 

2